GILLETTE, P. J.
The state seeks reconsideration of our former opinion in this case, stating,
"POINT RELIED UPON FOR MODIFICATION "The Court of Appeals remanded this case for resentencing based upon the state’s concession that, under State v. Perkins, 45 Or app 91, 607 P2d 1202 (1980), the defendant participated in, and should be sentenced for, only one robbery. Both the defendant and the state failed to point out that, by order dated March 31, 1980, the circuit court amended its sentence order to reflect only one robbery conviction. In view of the circuit corut’s amended sentence order, the state’s concession was inappropriate. The defendant was properly sentenced and it is unnecessary to remand the case for resentencing.”
In light of this corrected view of the record, our former opinion is modified by striking all that follows the first paragraph of that opinion and substituting the word "Affirmed.”
Petition for reconsideration allowed. Former opinion modified. Affirmed.